internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-165986-01 cc psi b4 taxpayer’s name taxpayer’s identification no date of conference legend grantor a grantor b date grat grat grat grat citation citation sec_2 issue whether the revocable spousal interests provided under grats are qualified interests for purposes of sec_2702 of the internal_revenue_code conclusion the revocable spousal interests provided under grats are not qualified interests for purposes of sec_2702 of the internal_revenue_code facts on date grantor a and grantor b husband and wife each created and funded grantor retained annuity trusts grats with stock in a closely held tam-165986-01 business grantor a created grat sec_1 and and grantor b created grat sec_3 and article five of grat created by grantor a provides for the disposition of the trust as follows article five administration of trust estate trustee shall hold administer and distribute the trust estate as follows a annuity term during the period beginning on the date of this agreement and ending on the date two years thereafter the annuity term trustee shall pay to me from the net_income or to the extent that net_income is insufficient from the principal of the trust an annuity the annuity in an amount equal to percent of the initial fair_market_value of the assets contributed to the trust as finally determined for federal tax purposes the annuity will increase by twenty percent each year during the annuity term if i die before the expiration of the annuity term the trustee shall pay to my estate any part of the annuity that is accrued and undistributed at my death based on a daily proration through the date of my death the remaining trust assets are to be administered and distributed as provided elsewhere in this agreement b termination of trust except as otherwise provided in this agreement at the end of the annuity term trustee shall administered and distribute the remaining net_income if any and principal of the trust not required to be paid out in satisfaction of the final annuity_payment as provided in article six below emphasis added article five d provides as follows regarding compliance with the requirements of sec_2702 d qualified_annuity_interest i intend that my retained annuity interest in this trust and the annuity interest of my wife if she survives me and receives the annuity under paragraph e below be a qualified_annuity_interest as defined in code sec_2702 and sec_25_2702-3 and d all provisions of this agreement are to be interpreted accordingly and any provision of this agreement inconsistent with that intention is to be of no effect no power right or duty under this agreement will be effective or exercisable to the extent that it would cause my retained annuity interest or my wife’s interest if any hereunder to fail to qualify as a qualified_annuity_interest under code sec_2702 and sec_25_2702-3 and d under article five e a revocable contingent spousal annuity_trust is tam-165986-01 provided for as follows e revocable contingent spousal annuity_trust if and only if i die before the annuity term ends my wife survives me and i have not exercised my right to revoke all or a portion of my wife’s interest under this agreement then to the extent that i have not revoked such interest trustee shall hold the remaining trust assets in a marital trust for my wife trustee shall administer that marital trust for the lifetime of my wife as follows trustee shall pay to my wife or if she is deceased to her estate as an annuitant the remaining annuity which would have been paid to me if i had survived during the annuity term the trustee also shall pay from the date of my death all the income that exceeds the annuity to or for the benefit of my wife at least annually after the annuity term trustee shall pay the income to or for the benefit of my wife for her lifetime at least annually emphasis added article five g provides for the disposition of the trust in the event grantor a dies during the two year term and his wife predeceases him or he has otherwise revoked her spousal interest in particular that provision provides g if i die during trust term and my wife does not receive annuity if and only if i die before the annuity term ends and either i have revoked in whole or in part my wife’s interest under this agreement or my wife does not survive me then the trust assets subject_to such to such revocation or the remaining trust assets in the event my wife does not survive me as the case may be are to be distributed to or in trust for such appointees as i shall appoint by my will in the absence of such an appointment the remaining trust assets shall be distributed to my estate emphasis added article six provides for the ultimate distribution of the trust as follows ultimate distribution upon the expiration of the annuity term all the remaining income and principal of this trust if any are to be divided into equal shares and distributed outright and free of trust to my then living children the terms of grat and grat are identical except that under grat the annuity term i sec_4 years and the initial annual annuity_payment i sec_22 percent of the tam-165986-01 initial fair_market_value of the assets increasing percent per year thereafter the terms of grat and grat created by grantor b are generally identical to those of grat sec_1 and respectively except that with respect to each trust the annuity is to be paid to grantor b and grantor a is the beneficiary of the revocable contingent spousal annuity_trust grantors a and b each timely filed form_709 reporting as taxable_gifts the remainder_interest in each grat the value of which they reported as the value of the property transferred into the pertinent grat less the value of the retained_interest in that grat the grantors calculated the value of the retained_interest with respect to each trust as the present_value of an annuity for a term of years or the prior death of two individuals the grantor and grantor’s spouse law and analysis sec_2501 provides that a tax is imposed on the transfer of property by gift sec_25_2512-5 provides the general_rule that where the donor transfers property in trust and retains an interest therein the value_of_the_gift is the value of the property transferred less the value of the donor's retained_interest sec_2702 provides the method for valuing a donor's gift when the donor makes a transfer in trust to or for the benefit of a family_member and the donor retains an interest in the trust sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a family_member of the transferor's family is a gift and the value of the transfer the value of any interest in the trust retained by the transferor or any applicable_family_member shall be determined as provided in sec_2702 sec_2702 provides in part that the value of any retained_interest which is not a qualified_interest shall be treated as being zero the value of any retained_interest which is a qualified_interest shall be determined under sec_7520 sec_2702 a i as amended by section f b of the small_business job protection act of provides that sec_2702 does not apply to a transfer if the entire transfer is an incomplete_gift see h_r rep no 104th cong 2d sess sec_2702 a b defines an incomplete_gift as any transfer which would not be treated as a gift whether or not consideration was received for such transfer sec_2702 provides in part that the term qualified_interest means any interest which consists of the right to receive fixed amounts payable not less frequently than annually any interest which consists of the right to receive amounts tam-165986-01 which are payable not less frequently than annually and are a fixed percentage of the fair_market_value of the property in the trust determined annually and any noncontingent remainder_interest if all of the other interests in the trust consist of interests described in paragraph or sec_25_2702-1 of the gift_tax regulations provides that sec_2702 does not apply to a transfer no portion of which would be treated as a completed_gift without regard to any consideration received by the transferor sec_25_2702-2 provides that the term retained means held by the same individual both before and after the transfer in trust in the case of the creation of a term_interest any interest in the property held by the transferor immediately_after_the_transfer is treated as held both before and after the transfer sec_25_2702-2 provides an interest in trust includes a power with respect to a_trust if the existence of the power would cause any portion of a transfer to be treated as an incomplete_gift under chapter sec_25_2702-2 provides that the term qualified_interest for purposes of sec_2702 b means a qualified_annuity_interest a qualified_unitrust_interest or a qualified_remainder_interest further the retention of a power_to_revoke a qualified_annuity_interest or unitrust_interest of the transferor's spouse is treated as the retention of a qualified_annuity_interest or unitrust_interest sec_25_2702-3 provides in part that a qualified_annuity_interest is an irrevocable right to receive a fixed amount the annuity amount must be payable to or for the benefit of the holder of the annuity interest for each taxable_year of the term under sec_25_2702-3 the governing instrument must fix the term of the annuity interest the term must be for the life of the term holder for a specified term of years or for the shorter but not the longer of those periods sec_25_2702-3 provides similar rules applicable to a unitrust_interest a right to receive a fixed percentage of the net fair_market_value of the trust assets determined annually under sec_2702 a i and sec_25_2702-1 a revocable interest is generally subject_to the rules of sec_2702 and must qualify as a qualified_interest in order to avoid valuation at zero when determining the amount of any gift unless the entire gift is incomplete sec_25_2702-2 provides an exception to this general_rule that is a revocable interest is valued under sec_7520 if the interest is a qualified annuity or unitrust_interest of the donor's spouse sec_25_2702-2 examples and illustrate the application of this exception in example a transfers property to an irrevocable_trust retaining the right to receive the income for years upon expiration of years the income of the trust is payable to a's spouse for tam-165986-01 years if living upon expiration of the spouse’s interest the trust terminates and the trust corpus is payable to a’s child a retains the right to revoke the spouse’s interest because the transfer of property to the trust is not incomplete as to all interests in the property ie a has made a completed_gift of the remainder_interest sec_2702 applies a’s power_to_revoke the spouse’s term_interest is treated as a retained_interest for purposes of sec_2702 because no interest retained by a ie a’s income_interest and the spouse’s revocable income_interest is a qualified_interest the amount_of_the_gift is the fair_market_value of the property transferred to the trust in example of sec_25_2702-2 the facts are the same as in example except that both the term_interest retained by a and the interest transferred to a’s spouse subject_to a’s right of revocation are qualified annuity interests the example concludes that the amount_of_the_gift is the fair_market_value of the property transferred to the trust reduced by the value of both a’s qualified_interest and the value of the qualified_interest transferred to a’s spouse subject_to a’s power_to_revoke cook v commissioner f 3rd 7th cir aff’g t cdollar_figure considered an issue similar to that presented in the instant case in cook the grantors a husband and wife each created trusts intended to qualify as grats under sec_2702 each of the grats provided for the payment of an annual annuity amount equal to of the initial value of the trust corpus to be paid to the grantor for a term of years or until the grantor's earlier death if the grantor survived the 5-year term then the remaining trust property was to be used to establish a separate trust for the grantor's son however if the grantor died before the expiration of the 5-year term and was married to grantor's spouse at the time of death all remaining trust property was to pass to a contingent marital annuity_trust pursuant to which the grantor's spouse would receive the annuity amount that would have been paid to the grantor if the grantor had survived the remainder of the 5-year term of the grat upon the earlier of the expiration of the 5-year term or the death of the grantor's spouse the remaining trust assets were to be used to establish a separate trust for the grantor's son in each trust the grantor reserved the power_to_revoke the successor interest of the spouse the seventh circuit in affirming the tax_court concluded that the revocable spousal interest the right of the grantor’s spouse to receive an annuity for the balance of the five year term of the trust provided the grantor died within the five year term and was married to the spouse at that time was not a qualified_interest and therefore was not to be taken into account in reducing the value_of_the_gift first the seventh circuit noted that the spouse’s interest might never vest and allowing a reduction for tax purposes of a gift made in trust for an ephemeral interest would invite abuse cook v commissioner f 3rd pincite see also cook v commissioner t c pincite the seventh circuit concluded that the spousal interest was contingent and not fixed and ascertainable because the spouse was entitled to receive the interest only if the spouse survived the grantor and only then if the spouse and grantor remained married tam-165986-01 the court also concluded that the spouse’s interest did not satisfy sec_25_2702-3 requiring that the annuity be payable for the life of the term holder a specified term of years or for the shorter of these periods because the spousal interest could be paid for the life of the grantor or for a term of years regardless of which period is shorter the irs argued in cook that the spousal interest was contingent and that it did not satisfy the durational requirements of the regulations because the spousal annuity was payable if at all only if the grantor died prior to the termination of the term of the trust further if payable at all it was payable for an unspecified period dependent on the point during the term of the trust that the grantor died thus at the inception of the grat the spousal interest was not fixed and ascertainable but rather was contingent and at the inception of the grat the interest was not payable for the life of the term holder or a specified term of years this is in contrast to sec_25 d example where the 10-year revocable spousal interest is payable to the spouse beginning at the end of the grantor’s 10-year term in all events in this example the interests of both the grantor and his or her spouse at the creation of the trust are fixed ascertainable interests payable for a specified term of years and the spousal interest is not contingent upon the grantor’s death at a particular time see cook v commissioner t c pincite schott v commissioner t c memo appeal docketed no 9th cir date under applicable state law the intention of the testator as expressed in the trust controls the legal effect of the dispositions under the instrument citation on the other hand when the terms of the instrument are clear and unambiguous there is no reason to engage in construction citation sec_2 finally as a general_rule of construction words used in an instrument generally are given their ordinary meaning and in the absence of a clear intention to the contrary on the face of the instrument should be taken in their ordinary and grammatical sense am jur 2d trusts sec_39 in the present case with respect to each grat the right of the grantor’s spouse to receive annuity payments is contingent upon the grantor's death prior to the expiration of the two- or four-year term of the grat as the case may be the spouse’s interest is essentially the same as the spousal interest considered in cook and schott which the courts determined were not qualified interests within the meaning of sec_2702 and the regulations thereunder accordingly the revocable spousal interest created in grats are not qualified retained interests for purposes of sec_2702 these spousal interests therefore valued at zero in determining the value of the grantors’ gifts for gift_tax purposes as discussed below the only qualified_interest retained by the grantors under each grat is the grantor’s individual right to receive the annuity until the expiration of the stated term of years or the grantor’s prior death whichever occurs first this retained qualified_interest is valued under sec_7520 in determining the value of each gift the grantors argue that the instant case is distinguishable from cook and schott because under the terms of the trusts involved in those cases if the grantor died tam-165986-01 before the term of the grat ended and either the spouse predeceased the grantor or the grantor revoked the spousal interest then the trust terminated and the corpus passed to the remainder beneficiaries in contrast the grantors argue that under article five g of each trust here if the grantor dies before the two- or four-year annuity term ends and if the spouse predeceases the grantor or the grantor revokes the spousal interest then the annuity is payable for the balance of the two or four year term to whomever the grantor appoints by will or in default of appointment to the grantor’s estate then at the end of the two- or four-year term the remaining balance of the trust corpus is to be paid in accordance with article six to the remainder beneficiaries thus the grantors argue that the grats in this case are fixed term grats similar to the trusts considered in walton v commissioner 115_tc_41 as noted above article five g provides that if the grantor dies before the two or four year term of the trust ends and if either the grantor has revoked in whole or in part the spousal interest or the spouse has predeceased the grantor then the trust assets subject_to such to such revocation or the remaining trust assets in the event my wife does not survive me as the case may be are to be distributed to or in trust for such appointees as i shall appoint by my will in the absence of such an appointment the remaining trust assets shall be distributed to my estate emphasis added as we understand the grantors’ argument the phrases trust assets and remaining trust assets as used in article five g actually refer only to the annuity payments due for the balance of the two- or four-year annuity term whichever is applicable accordingly under this interpretation of article five g if the grantor dies prior to the expiration of the stated two or four year term of the grat then only the remaining annuity payments and not the remaining trust assets are paid in accordance with the exercise of the grantor’s general_power_of_appointment or if the donor fails to appoint the annuity payments to the grantor’s estate in support of this interpretation the grantors cite article five a which provides that with respect to each trust the annuity is to be payable for the annuity term defined as either a two- or four-year period with no provision that otherwise limits this payment period further under article the trust corpus is to be distributed to the remainder beneficiaries only at the expiration of the annuity term and this provision contains no reference to any prior distribution of corpus to the grantor’s estate or pursuant to the exercise of a general power it follows the grantors argue that in view of these provisions the grantors intended that the annuities be paid for the specified annuity term in all events and as a matter of internal consistency remaining trust assets as used in article five g must refer only to the remaining annuity payments we disagree with this interpretation of the grat instruments article five a article five e and article five g all repeatedly refer to the disposition of the remaining trust assets the plain unambiguous meaning of the phrase is the balance tam-165986-01 of the assets held in the trust to give the phrase a totally different and unnatural meaning as the grantors propose would simply create a series of internal inconsistencies for example as noted above under article five a if the grantor dies prior to the expiration of the specified term after providing for certain payments to cover the grantor’s income_tax_liability the remaining trust assets are to be administered as provided elsewhere in the agreement clearly this phrase comprehends the entire remaining balance of the trust under article five e if the spouse survives the donor and the donor dies during the annuity term without having revoked the spousal interest the trustee is to hold the remaining trust assets in a marital trust from this trust the trustee is directed to pay to the spouse the remaining annuity that would have been paid to me if i had survived again the phrase remaining trust assets clearly references the remaining balance of the trust corpus further the language of article five e clearly differentiates between the remaining trust assets on the one hand and the remaining annuity payments on the other thus it is doubtful that the phrase remaining trust assets as used two paragraphs later in the instrument in article five g could be viewed as somehow referencing the remaining annuity payments when the language used in article five e clearly articulates the two distinct concepts further we do not believe that article six can properly be read to preclude final distribution of the trust corpus at any time prior to the expiration of the two or four year annuity term for example article five b provides that article is to govern the distribution of the remaining income if any and all of the principal of the trust except as otherwise provided in agreement article six specifically applies to all the remaining income and principal of the trust thus contrary to the grantors’ argument we believe the language of article five a and article six clearly contemplates that the other provisions of the trust such as article five g might become operative to govern the ultimate disposition of the trust corpus prior to the expiration of the specified annuity term thus we do not believe that the phrase remaining trust assets as used in article five g can properly be construed as referring only to the remaining annuity payments payable during the balance of the specified two- or four-year term such a construction would conflict with the plain meaning of the phrase and would be inconsistent with the other trust provisions further we do not agree that even if the grats could be interpreted to provide for payment of the remaining annuity to the grantor’s estate or pursuant to a general_power_of_appointment that the trust would come within the purview of the walton decision walton involved an annuity that was payable for a specified term either to the grantor or the grantor’s estate we question whether the estate’s annuity interest in this case which would be payable to the estate only if either the spouse predeceases the grantor or the grantor revokes the spousal interest would satisfy the standard enunciated by the court in walton tam-165986-01 in this regard the grantors argue that under article five d n o power right or duty under the agreement will be effective or exercisable to the extent that it would cause my retained annuity interest or my wife’s interest if any hereunder to fail to qualify as a qualified_annuity_interest under code sec_2702 grantors argue that if the article five g revocable spousal interest causes the grantor’s retained_interest to fail to constitute a qualified_annuity_interest then this provision would operate to invalidate the article five g spousal interest each trust would then be a fixed term grat as described in the walton decision assuming the grantors’ interpretation of the trust instrument is sustained grantors’ argument suggests that should a determination be made that the revocable contingent spousal interest causes the grantor’s retained_interest to lose qualified_annuity_interest status to the extent payable to the grantor’s estate then the spousal gift is revoked such a savings_clause is ineffective for federal transfer_tax purposes see 142_f2d_824 4th cir cert den 393_us_756 87_tc_78 82_tc_239 rev_rul 1965_1_cb_442 lastly the donors argue that grats are distinguishable from the grats considered in cook and schott because the trusts involved in this case provide that if the spouse becomes entitled to receive the annuity and then dies prior to the expiration of the specified term the annuity is payable to the spouse’s estate for the balance of the specified term however as discussed above sec_25 d example illustrates that the right to receive annuity payments contingent on the grantor's death prior to the expiration of the grantor's retained term_interest is not a qualified_interest the fact that the spousal annuity if it commences at all may be payable to the spouse’s estate does not negate this initial contingency as discussed above both the seventh circuit and the tax_court opinions in cook v commissioner admonished against reducing the value_of_the_gift for interests that may never take effect caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
